COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Troylencia Wolf Anderson v. Waller County and Waller County
                          Sheriff’s Department and its Unknown Agents

Appellate case number:    01-20-00097-CV

Trial court case number: 19-09-25771

Trial court:              506th District Court of Waller County

Date motion filed:        August 3, 3021

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: ____/s/ Julie Countiss_____
                   Acting for the En Banc Court*

*En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.

Date: ___August 31, 2021_____